DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/28/2021.
Applicant’s amendments filed 09/28/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, 4, 10, and 12.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 recites “the epitaxial material” (lines 5-6) which should be replaced with “an epitaxial material”.
Claim 1 recites “the sidewall” (line 8) which should be replaced with “the sidewalls”.
Claim 1 recites “the trench (line 10) which should be replaced with “the trench structure”.
Claim 1 recites “the vertical sidewall” (line 13) which should be replaced with “the vertical sidewalls”.
Claim 1 recites “the epitaxial layer sidewall” (line 13) which should be replaced with “the epitaxial material sidewalls”.
Claim 2 recites “a semiconductor epi-layer” (line 3) which should be replaced with “a semiconductor epitaxial layer (epi-layer)”.
Claim 2 recites “the sidewall” (lines 11-12) which should be replaced with “the epi-layer sidewall surface”.
Claim 10 recites “a semiconductor epi-layer” (line 2) which should be replaced with “a semiconductor epitaxial layer (epi-layer)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus et al. (hereinafter Quddus) in view of Wu (US 2007/0290234).
With respect to claim 1, Quddus discloses a semiconductor Schottky rectifier device (e.g., Schottky rectifier 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24, 26, ¶0019-¶0021);
       an semiconductor epitaxial material layer (14) (Quddus, Figs. 24, 26, ¶0020) disposed over the substrate (12);
       an arranged trench structure (e.g., 211 and 71/2112) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) comprising a plurality of trenches (e.g., trenches 211 and contact trench 71 in Fig. 24, wherein the contact trench 71 is configured as trench 2112 in Fig. 26 and including an opening 334 proximate to a lower surface of the trench 2112) extending from the epitaxial layer (e.g., from a major surface 18 of the epitaxial layer 14 into the substrate 12) into the substrate (12) each trench having vertical sidewalls of the epitaxial material (14);
      a first metal film (e.g., 277, comprised of a metal material) (Quddus, Fig. 26, ¶0096, ¶0098), disposed over a top of the epitaxial layer (14) and extending into the trench (e.g., 2112);
       a polysilicon element (e.g., 278) (Quddus, Fig. 26, ¶0027, ¶0098) disposed between the vertical sidewalls and the first metal film (277);
       a gate oxide film (227) (Quddus, Fig. 26, ¶0096, ¶0098) disposed between the vertical sidewall and the polysilicon element (278);

      a Schottky junction diode (e.g., a conductive material 26 to provide a Schottky barrier structure with a region of the N-type semiconductor material 14 including P-doped region 24 in the active region 102a/102b) (Quddus, Figs. 1, 24, 26, ¶0037-¶0040, ¶0093) near a top surface of the epitaxial layer (14) distant from the trench structure (e.g., 71/2112).
	Further, Quddus does not specifically disclose (1) an extension of the vertical sidewalls of the epitaxial material perpendicular to the sidewall near a bottom of the trench structure; an extension of the gate oxide film separating a bottom of the polysilicon element from the extension of the epitaxial layer sidewall; (2) a first metal silicide film, disposed over a top of the epitaxial layer and extending into the trench; a polysilicon element disposed between the vertical sidewalls and the first metal silicide film.
Regarding (1), Quddus teaches that the top-side cathode contact (460B) (Quddus, Figs. 24-26, ¶0093-¶0098) is configured on the top surface of the semiconductor layer (14) as the anode contact (440A/440B) to facilitate an assembly in a flip-chip configuration or in other configuration where electrical interconnection is desired on one surface of the trench Schottky rectifier device (10U); and the termination structures (Quddus, Figs. 24-27, ¶0015, ¶0094) including a contact structure are configured to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust semiconductor device; the top-side cathode contact (461)  includes a trench (2112) extending to the substrate (12) and a conductive portion (e.g., metal portion 277) at the bottom of the trench (2112) extending through the epitaxial layer (14) and the substrate (12); further, the contact trench (e.g., a contact structure 107C, as in Fig. 25) has a dielectric structure along at least a portion of the sidewall surface, and the Schottky conductive material (26) (e.g., a contact structure 107E, as in Fig. 25) extending from  the bottom of the trench.
Further, a person of ordinary skill in the art would recognize that the top-side cathode contact structure having a dielectric structure along a portion of the sidewall surface in the epitaxial layer (14, as in Fig. 27) and the Schottky conductive material (26) extending from the bottom of the contact trench into the substrate (e.g., as shown in Fig. 25), would have an extension of the epi-layer sidewalls (e.g., a lower horizontal surface 210 of the trench 211, as in Fig. 27) perpendicular to the sidewall (e.g., a vertical  the extension of the epitaxial layer sidewall.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming a dielectric structure along a portion of the sidewall surface in the epitaxial layer and the conductive portion including the Schottky material extending from the bottom of the contact trench into the substrate as taught by Quddus to have an extension of the vertical sidewalls of the epitaxial material perpendicular to the sidewall near a bottom of the trench structure; an extension of the gate oxide film separating a bottom of the polysilicon element from the extension of the epitaxial layer sidewall in order to facilitate an assembly of the trench Schottky rectifier device in a configuration where electrical interconnection is desired on one surface, and to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust Schottky rectifier semiconductor device (Quddus, ¶0014-¶0015, ¶0094, ¶0098).
Regarding (2), Wu teaches forming a Schottky junction diode (Wu, Fig. 7, ¶0001-¶0002, ¶0008, ¶0025-¶0030, ¶0037) near a top surface of the epitaxial layer (105) by forming a Schottky barrier metal layer as a metal silicide film (170) to reduce the resistance, wherein the metal silicide film (170) is disposed over a top of the epitaxial layer (105) and extending into the trench (130A); and a polysilicon element (160A) disposed between the vertical sidewall of the epitaxial layer (105) and the metal silicide film (170) in the trench.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming a Schottky barrier metal layer as a metal silicide film over the epitaxial layer and extending into the contact trench as taught by Wu to have a first metal silicide film, disposed over a top of the epitaxial layer and extending into the trench; a polysilicon element disposed between the vertical sidewalls and the first metal silicide film in order to provide improved Schottky rectifier having reduced resistance and capable of carrying large forward current and reduced leakage current (Wu, ¶0001-¶0002, ¶0008, ¶0030, ¶0037).
Regarding claim 3, Quddus in view of Wu discloses the semiconductor Schottky device of claim 1. Further, Quddus does not specifically disclose the semiconductor Schottky device further comprising a first metal layer over the first metal silicide film. However, Quddus teaches forming a top-side cathode structure (e.g., 107E in Fig. 25) (Quddus, Figs 24-26, ¶0093-¶0098) including a first metal layer (277) over the Schottky conductive material (26). Further, Wu teaches forming an improved Schottky barrier diode (Wu, Fig. 7, ¶0001-¶0002, ¶0008, ¶0025-¶0030, ¶0037) having reduced resistance and low leakage and comprising a contact metal layer (e.g., a top metal 180) (Wu, Fig. 7, ¶0030) over the first metal silicide film (e.g., 170).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the Schottky rectifier device of Quddus/Wu by forming the Schottky conductive material including the silicide material as taught by Wu to have the semiconductor Schottky device, further comprising a first metal layer over the first metal silicide film in order to provide improved robust Schottky rectifier having reduced resistance and capable of carrying large forward current and reduced leakage current (Quddus, ¶0014-¶0015, ¶0094, ¶0098; Wu, ¶0001-¶0002, ¶0008, ¶0030, ¶0037).
Regarding claim 8, Quddus in view of Wu discloses the semiconductor Schottky device of claim 1. Further, Quddus discloses the semiconductor Schottky device, in which a side of the polysilicon element (e.g., 278) (Quddus, Fig. 26, ¶0027, ¶0096, ¶0098) opposite the sidewall is covered with a dielectric film (219).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Kenney (US Patent No. 5,583,368) and Coolbaugh et al. (US 2008/0067623, hereinafter Collbaugh).
With respect to claim 2, Quddus discloses a semiconductor Schottky rectifier device (e.g., Schottky rectifier 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24-26, ¶0019-¶0021);
       an semiconductor epi-layer (14) (Quddus, Figs. 24-26, ¶0020) over the substrate (12);
an anode structure (e.g., anode contact 44A in the trench 211 in the active region 102A/102B) (Quddus, Figs. 24-26, ¶0093-¶0098) and a cathode structure (e.g., a cathode contact 277 in the trench 71/2112) both extending from a top surface (e.g.,  a major surface 18 of the epitaxial layer 14) of the epi-layer towards the substrate (12);
       the cathode structure (e.g., 461) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) having an arranged trench structure (e.g., 71/2112) having an epi-layer sidewall surface;
       a gate oxide layer (227/212/222) (Quddus, Figs. 24, 26, ¶0096, ¶0098) covering the epi-layer sidewall surface;
     a polysilicon element (e.g., polysilicon 278 in the cathode trench 71/2112, polysilicon 217 in the anode trench 211, and polysilicon 237 in the active trench 23 in the active region 102A/102B) (Quddus, Fig. 26, ¶0027, ¶0098) adjacent the epi-layer sidewall surface electrically isolated from the epi-layer (14) by the gate oxide layer (227/212/222);
      a first metal film (e.g., Schottky conductive material 26, including a metal such as titanium) (Quddus, Figs. 24, 26, ¶0038-¶0039, ¶0093) on a surface of the polysilicon element (e.g., 237) away from the sidewall; and
     a second metal film (e.g., Schottky material 26) electrically isolated from the first metal film, forming a Schottky junction diode (e.g., a conductive material 26 to provide a Schottky barrier structure with a region of the N-type semiconductor material 14 including P-doped region 24 in the active region 102a/102b) (Quddus, Figs. 1, 24, 26, ¶0037-¶0040, ¶0093) with the semiconductor epitaxial layer (14).
	Further, Quddus does not specifically disclose the cathode structure comprising a plurality of trenches each trench having an epi-layer sidewall surface; a first metal silicide film; an extension of the first metal silicide film covering a portion of the epi-layer and a portion of the substrate; and a second metal silicide film electrically isolated from the first metal silicide film.
However, Quddus teaches that the top-side cathode contact (460B) (Quddus, Figs. 24-26, ¶0093-¶0098) is configured on the top surface of the semiconductor layer (14) as the anode contact (440A/440B) to facilitate an assembly in a flip-chip configuration or in other configuration where electrical interconnection is desired on one surface of the trench Schottky rectifier device (10U); and the 
Further, Kenney teaches forming an improved contact (Kenney, Fig. 4c, Abstract, Col. 1, lines 6-12;  Col. 4, lines 1-7, lines 22-24, lines 60-63; Col. 6, lines 15-22, lines 38-48, lines 61-66; Col. 13, lines 45-58; Col. 14, lines 11-29) for rectifying devices including Schottky diode by using a vertical trench (e.g., 172) including a plurality of trenches with wider upper trench and lower trench to provide low resistance contact to subsurface electrode (e.g.  n+ doped region 180 of the substrate 120) located in lower portion of the substrate (120) by using a highly conductive vertical connector (202) (Kenney, Fig. 4c, Col. 14, lines 11-29), wherein the substrate (120) includes epitaxial layers and the highly conductive vertical connector (202) includes a silicide layer extending from the bottom of the vertical trench to the top surface of the substrate (120) including the epitaxial layer.
Thus, a person of ordinary skill in the art would recognize that forming the top-side cathode contact structure of Quddus having a Schottky conductive material (e.g., 26, as shown in Fig. 25) as a vertical multi-trench contact trench of Kenney (e.g., Fig. 4c) would have a highly conductive vertical connector including a silicide that extends from the bottom of the contact trench disposed in the substrate to the top surface of the epitaxial layer, would have an extension of the first metal silicide film covering a portion of the epi-layer (e.g., between the upper trench and the lower trench) and a portion of the substrate.
Further, Coolbaugh teaches forming an improved Schottky barrier diode (Coolbaugh, Figs. 4, 6F, ¶0002-¶0006, ¶0014, ¶0029, ¶0032, ¶0043, ¶0075) having low leakage and comprising a first metal silicide film (e.g., 120A) on a silicon epitaxial layer (100) away from the trench (115) to form the anode structure; and an extension (e.g., a vertical portion of the silicide 120B on a sidewall of the trench 115 and a lower horizontal portion 120 on a bottom of the trench 115 to form a cathode) of the first metal silicide 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming multi-trench vertical connector including a highly conductive vertical connector including a silicide as Schottky conductive material as taught by Kenny, wherein the silicide Schottky material is formed on the silicon epitaxial layer away from the cathode trench as a second metal silicide film, and on the bottom of the cathode contact trench extending into the substrate as a first metal silicide film as taught by Coolbaugh to have the cathode structure comprising a plurality of trenches each trench having an epi-layer sidewall surface; a first metal silicide film; an extension of the first metal silicide film covering a portion of the epi-layer and a portion of the substrate; and a second metal silicide film electrically isolated from the first metal silicide film in order to facilitate an assembly of the trench Schottky rectifier device in a configuration where electrical interconnection is desired on one surface, and to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust Schottky rectifier semiconductor device; to provide low resistance contact to the subsurfaces of the substrate; and to provide a robust Schottky barrier diode with a reduced leakage (Quddus, ¶0014-¶0015, ¶0094, ¶0098; Kenney, Abstract, Col. 1, lines 6-12;  Col. 4, lines 1-7, Col. 6, lines 15-22, lines 38-48; Col. 13, lines 45-58; Col. 14, lines 11-29; Coolbaugh, ¶0002-¶0006, ¶0014, ¶0043, ¶0075).
Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Wu (US 2007/0290234) as applied to claim 3, and further in view of Hsieh (US 2009/0315106).
Regarding claim 4, Quddus in view of Wu discloses the semiconductor Schottky device of claim 3. Further, Quddus does not specifically disclose the semiconductor Schottky device, further comprising a second metal layer covering a second metal silicide film and electrically isolated from the first metal layer. However, Quddus teaches forming a top-side cathode structure (e.g., 107E in Fig. 25) (Quddus, Figs. 24-26, ¶0093-¶0098) including a first metal layer (277) over the Schottky conductive material (26). Further, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the Schottky rectifier device of Quddus/Wu by forming the Schottky conductive material including the silicide material in the Schottky rectifier portion and in the contact trench portion as taught by Hsieh to have the semiconductor Schottky device, further comprising a second metal layer covering a second metal silicide film and electrically isolated from the first metal layer in order to provide more robust Schottky rectifier semiconductor device capable of achieving low specific on-resisance for trench MOSFET (Quddus, ¶0014-¶0015, ¶0094, ¶0098; Hsieh, ¶0002, ¶0011-¶0021, ¶0037).
Regarding claim 7, Quddus in view of Wu and Hsieh discloses the semiconductor Schottky device of claim 4. Further, Quddus discloses the semiconductor Schottky device further comprising a step feature (e.g., the conductive material 277 in the top-side cathode contact has a step feature at the bottom portion of the contact trench) (Quddus, Fig. 26, ¶0093, ¶0098) between the bottom of the cathode structure (e.g., 461) and the top surface of the epitaxial layer (14).
Regarding claim 9, Quddus in view of Wu and Hsieh discloses the semiconductor Schottky device of claim 7. Further, Quddus does not specifically disclose an extension of the epitaxial layer at the bottom of the trench structure. However, Quddus teaches that the top-side cathode contact (460B)  includes a trench (2112) extending to the substrate (12) and a conductive portion (e.g., metal portion 277) at the bottom of the trench (2112) extending through the epitaxial layer (14) and the substrate (12); further, the contact trench (e.g., a contact structure 107C, as in Fig. 25) has a dielectric structure along at least a portion of the sidewall surface, and the Schottky conductive material (26) (e.g., a contact structure 107E, as in Fig. 25) extending from the bottom of the trench.
Further, a person of ordinary skill in the art would recognize that the top-side cathode contact structure having a dielectric structure along a portion of the sidewall surface in the epitaxial layer (14, as 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus by forming a dielectric structure along a portion of the sidewall surface in the epitaxial layer and the conductive portion including the Schottky material extending from the bottom of the contact trench into the substrate as taught by Quddus to have an extension of the epitaxial layer at the bottom of the trench structure in order to facilitate an assembly of the trench Schottky rectifier device in a configuration where electrical interconnection is desired on one surface, and to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust Schottky rectifier semiconductor device (Quddus, ¶0014-¶0015, ¶0094, ¶0098).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Wu (US 2007/0290234) and Hsieh (US 2009/0315106) as applied to claim 4, and further in view of Hirler et al. (US 2014/0145296, hereinafter Hirler).
Regarding claims 5 and 6, Quddus in view of Wu and Hsieh discloses the semiconductor Schottky device of claim 4. Further, Quddus does not specifically disclose that a portion of the substrate is about 100 m thick (as claimed in claim 5); a portion of the substrate is about 20 m thick (as claimed in claim 6). However, Quddus teaches the dopant concentration and the thickness of the epitaxial semiconductor layer (14) are selected to provide a desired breakdown voltage; specifically for a 40 V device, the thickness of the epitaxial semiconductor layer (14) is between 2.7m and 4.5 m. Further, Hirler teaches that a semiconductor power device (Hirler, Fig. 4, ¶0002, ¶0009-¶0015, ¶0040-¶0044, ¶0064-¶0066) including diodes comprises an epitaxial layer (30) on the substrate (20), wherein a thickness of the epitaxial layer (30) including active devices depends on the desired voltage (e.g., the active device thickness in m is about the required blocking voltage in Volts divided by 10) (Hirler, Fig. 4, ¶0066), e.g., for a 300 V silicon semiconductor device, the thickness is between 25-30 m, and for the mechanical stability the thickness of the substrate (20) is typically larger than the active device thickness.
m on the substrate having a thickness of about 20 m or forming a 300 V silicon semiconductor power device having the epitaxial layer with the active thickness of about 30 m on the substrate having a thickness of about 100 m would be advantageous for the mechanical stability of the power device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus/Wu/Hsieh by forming a silicon semiconductor power device comprising an epitaxial layer on the substrate having specific thicknesses as taught by Hirler, wherein the thicknesses of the epitaxial layer and the substrate are optimized to have the semiconductor Schottky device, in which a portion of the substrate is about 100 m thick (as claimed in claim 5); a portion of the substrate is about 20 m thick (as claimed in claim 6) in order to provide improved semiconductor device having the desired breakdown voltage and enhanced mechanical stability (Hirler, ¶0002, ¶0040-¶0044, ¶0066).
Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Coolbaugh (US 2008/0067623).
With respect to claim 10, Quddus discloses a semiconductor Schottky device (e.g., Schottky rectifier device 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24-26, ¶0019-¶0021) and a semiconductor epi-layer (14) (Quddus, Figs. 24-26, ¶0020) over the substrate (12);
       an anode contact structure (440A/440B) (Quddus, Figs. 24, 26, ¶0093-¶0098) and a cathode contact structure (461) both extending from a top surface of the epi-layer (14);
       the cathode contact structure (e.g., 461) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) having a trench structure (e.g., 71) into the epi-layer (14) with a vertical sidewall of an epitaxial material covered with a first metal element (e.g., Schottky metal layer 26 on sidewalls of the cathode contact trench, as a cathode contact 107B in Fig. 25).
	Further, Quddus does not specifically disclose the cathode contact structure with a vertical sidewall of an epitaxial material covered with a first metal silicide element.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming the Schottky conductive material including the silicide material as taught by Coolbaugh, wherein the silicide Schottky material is formed on a vertical sidewall of the epitaxial material of Quddus to have the cathode contact structure with a vertical sidewall of an epitaxial material covered with a first metal silicide element in order to facilitate an assembly of the trench Schottky rectifier device in a configuration where electrical interconnection is desired on one surface, and to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust Schottky rectifier semiconductor device; and to provide a robust Schottky barrier diode with a reduced leakage (Quddus, ¶0014-¶0015, ¶0094, ¶0098; Coolbaugh, ¶0002-¶0006, ¶0014, ¶0043, ¶0075).
Regarding claim 11, Quddus in view of Coolbaugh discloses the semiconductor Schottky device of claim 10. Further, Quddus discloses the semiconductor Schottky device further comprising a first metal layer (277) adjacent to the first metal element (e.g., Schottky metal layer 26 on sidewalls of the cathode contact trench, as a cathode contact 107B in Fig. 25), but does not specifically disclose a first metal layer adjacent to first metal silicide element. However, Coolbaugh teaches forming an improved Schottky barrier diode (Coolbaugh, Fig. 4, ¶0002-¶0006, ¶0014, ¶0029, ¶0032, ¶0043, ¶0075) having low leakage and comprising a metal silicide film (e.g., a portion of the silicide 120B) on a vertical sidewall of the trench 115 to form a cathode, and a metal layer (e.g., a metal contact 135B) (Coolbaugh, Fig. 4, ¶0035) adjacent to metal silicide element (120B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus/Coolbaugh by forming the Schottky conductive material including the silicide material as taught by Coolbaugh to have the semiconductor Schottky device further comprising a first metal adjacent to the first metal silicide element in order to 
Regarding claim 12, Quddus in view of Coolbaugh discloses the semiconductor Schottky device of claim 11. Further, Quddus does not specifically disclose that the epitaxial material extends from the vertical sidewall and forms a step between a top surface of the epitaxial layer and a bottom of the cathode trench. However, Quddus teaches that the termination structures (Quddus, Figs. 24-27, ¶0015, ¶0094)  including a contact structure are configured to control and reduce the effect of electrical field build-up in semiconductor device to provide more robust semiconductor device; the top-side cathode contact (461)  includes a trench (2112) extending to the substrate (12) and a conductive portion (e.g., metal portion 277) at the bottom of the trench (2112) extending through the epitaxial layer (14) and the substrate (12); further, the contact trench (e.g., a contact structure 107C, as in Fig. 25) has the Schottky conductive material (26) (e.g., a contact structure 107E, as in Fig. 25) extending from  the bottom of the trench.
Further, a person of ordinary skill in the art would recognize that recognize that the top-side cathode contact structure having a dielectric structure along a portion of the sidewall surface in the epitaxial layer (e.g., 14, as in Fig. 27) and the Schottky conductive material (e.g., 26) extending from the bottom of the contact trench into the substrate (e.g., as shown in Fig. 25), would have the epitaxial material extending from the vertical sidewall and forming a step (e.g., a step is formed by the epitaxial layer 14 extending under the bottom of the contact trench 211 in Fig. 27 and having a vertical sidewall adjacent to the Schottky metal 26 at the bottom of the contact trench 211) from the vertical sidewall between a top surface of the epitaxial layer and a bottom of the trench.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus/Coolbaugh by forming a dielectric structure along a portion of the sidewall surface in the epitaxial layer and the conductive portion including the Schottky material extending from the bottom of the contact trench into the substrate as taught by Quddus to have the semiconductor Schottky device, in which the epitaxial material extends from the vertical sidewall and forms a step between a top surface of the epitaxial layer and a bottom of the cathode trench in order to facilitate an assembly of the trench Schottky rectifier device in a configuration where electrical interconnection is desired on one surface, and to control and reduce the effect of electrical field .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claim 10, filed 09/28/2021, have been fully considered but they are not persuasive. In response to Applicant’s argument that “[s]ide wall is a conductive metal silicide material, which is different from the oxide structure of Quddus” (page 8 of Applicant’s Remarks), it is noted that Quddus teaches forming the cathode contact trench (e.g., a contact structure 107B, as in Fig. 25) having the Schottky conductive material (26) on sidewall of the epitaxial material. Further, Coolbaugh teaches forming an improved Schottky barrier diode (Coolbaugh, Fig. 4) comprising a metal silicide film (e.g., a portion of the silicide 120B) on a vertical sidewall of the trench (115) to form a cathode such that a vertical sidewall of an epitaxial material is covered with a metal silicide. Thus, a person of ordinary skill in the art would recognize forming the Schottky conductive material of Quddus on sidewall of the epitaxial material so as to include a silicide material as taught by Coolbaugh.
Thus, applicant’s arguments with respect to claim 10 are not persuasive because the combination Quddus/Coolbaugh teaches that “side wall is a conductive metal silicide material”, therefore, the rejection of claim 10 is maintained.
Regarding dependent claims 11 and 12 which depend on the independent claim 10, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891